Citation Nr: 0700109	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes.

2.  Entitlement to service connection for deep venous 
insufficiency, to include as secondary to service-connected 
diabetes.

3.  Entitlement to service connection for a liver disorder, 
to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected diabetes.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the left leg.

6.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the right leg.

7.  Entitlement to an effective date prior to December 6, 
2002 for entitlement to service connection for peripheral 
neuropathy of the left leg.

8.  Entitlement to an effective date prior to December 6, 
2002 for entitlement to service connection for peripheral 
neuropathy of the right leg.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in San Juan, the 
Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A review of the claims file reveals a number of procedural 
and evidentiary deficiencies that must be addressed prior to 
adjudicating any of the enumerated issues.  

First the Board notes that the veteran has yet to receive 
notification regarding the duty to notify and assist 
regarding the issues of entitlement to service connection for 
a back disorder and for a liver disorder.  Additionally, 
there has not been a duty to assist letter specifically 
addressing the claims for entitlement to earlier effective 
dates for service connection for peripheral neuropathy of the 
left and right legs, although the veteran did receive general 
letters in March 2006 and August 2006 that addressed 
effective dates pursuant to the decision reached in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  

Next the Board notes that the veteran has submitted a 
decision from the Social Security Administration dated in 
August 2006.  This decision found the veteran to be disabled 
as of December 1999 for various disabilities, which appear to 
encompass all the claimed disabilities on appeal.  It does 
not appear that any of the evidence used in this decision 
have been associated with the claims file.  Thus decisions on 
all the issues on appeal must be deferred pending the 
obtaining of these potentially pertinent records.  Likewise 
the records used in the Social Security decision could 
potentially affect the veteran's claim for an effective date 
prior to December 6, 2002 for entitlement to service 
connection for peripheral neuropathy in the right and left 
legs, especially in light of the disability for Social 
Security purposes having been adjudicated as in effect prior 
to this date.  

In light of the above described need to obtain potentially 
pertinent records from the Social Security examination, as 
well as other evidentiary deficiencies, the Board finds that 
it is necessary to reschedule examinations for the service 
connection and increased rating claims to include review of 
any Social Security records obtained.  Regarding the claims 
for service connection for deep venous insufficiency and 
hypertension to include as secondary to service connected 
diabetes, the examinations that were conducted in March 2003 
were done without review of the claims file.  A review of the 
claims file is necessary, to include consideration of the 
service medical records in which the veteran's separation 
examination revealed him to check "yes" to stomach, liver 
or intestinal trouble, with blood pressure readings of 
120/80, which was elevated from the September 1965 pre 
induction examination's reading of 118/64.  

The September 2005 VA liver examination was noted to give a 
diagnosis of status post liver fatty infiltration as likely 
as not due to diabetes.  However, a handwritten note drafted 
by the RO stated that a consultation was made with "Dr. 
Pagan" who said there is no liver condition present in this 
diagnosis.  Thus a VA examination is necessary to clarify 
whether the veteran actually has a disability of the liver 
that is related to his service-connected diabetes or related 
directly to service.  Finally regarding the claim for service 
connection for a back disability, another examination should 
be conducted to include a review of any Social Security 
records obtained, with an opinion provided as to whether it 
is as likely as not that the veteran has a back disability 
related to service, became manifested during the presumptive 
period after service or is secondary to his service-connected 
diabetes. 

Regarding the increased ratings claims for peripheral 
neuropathy of the right and left legs, the most recent VA 
examination was done in March 2003.  Since that time 
additional evidence has been obtained, including records from 
September 2005 suggesting that he has lost protective 
sensation in his feet.  Moreover the Social Security records 
to be obtained may include potentially pertinent records 
regarding neuropathy that should be reviewed by the VA 
examiner.  

In view of the foregoing this matter is remanded for the 
following:

1.  VA must review the entire file and 
ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
The notification should address the 
veteran's claims for service connection, 
to include the requirements for secondary 
service connection, increased ratings and 
earlier effective dates.    

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claims, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  Likewise the 
corrective notice should address the 
effective date claims providing an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date for service connection.   

(c) The notice regarding the service 
connection, effective date and increased 
rating issues must also (1) inform the 
veteran of what he needs to provide; (2) 
what information VA has or will provide; 
and (3) request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered. All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  After the completion of the above, 
the AMC should schedule the veteran for 
VA examinations to determine the nature 
and etiology of the veteran's claimed 
disabilities of hypertension, deep venous 
insufficiency, liver disorder and a back 
disorder, to include as secondary due to 
service-connected diabetes.  The 
examinations should be conducted by the 
appropriate specialists to determine 
whether any disorder(s) of hypertension, 
deep venous insufficiency, liver and the 
back are due to or aggravated by the 
service-connected diabetes, as well as 
whether any such disorders are directly 
or presumptively due to service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations, and the examination 
reports must be annotated in this regard.  
The examiners are requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed hypertension, deep venous 
insufficiency, liver disorder and back 
disorder. 

Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current disability of 
hypertension, deep venous insufficiency, 
liver and the back.  In particular the 
examiner should reconcile the question as 
to whether the veteran's manifestations 
of fatty liver discussed in the September 
2005 examination constitutes a disability 
of the liver. (2) Whether any diagnosed 
disability of hypertension, deep venous 
insufficiency, liver disorder or back 
disorder at least as likely as not began 
in service or are from a cardiovascular 
disorder, a liver cirrhosis or arthritis 
that was manifested within one year of 
his discharge from service. (3) the 
medical probability that any documented 
disability of hypertension, deep venous 
insufficiency, liver and the back is 
related to the appellant's service-
connected diabetes and (4) whether it is 
at least as likely as not (at least a 50 
percent chance) that the appellant's 
service-connected diabetes aggravated or 
contributed to or accelerated any 
disability of hypertension, deep venous 
insufficiency, liver or the back found 
beyond any natural progression.  If the 
appellant's service-connected diabetes 
aggravated or contributed to or 
accelerated any pathologic process 
involving either the disability of 
hypertension, deep venous insufficiency, 
liver or the back, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Additionally, the veteran should be 
scheduled for a VA neurological 
examination to determine the current 
extent and severity of his service-
connected peripheral neuropathy of both 
lower extremities.  The veteran's claims 
file should be made available to the 
examiner prior to the examination and the 
examination reports should indicate that 
the examiner reviewed the veteran's 
medical records.  All indicated tests and 
studies should be conducted, all symptoms 
of the service-connected disability 
should be described, and all clinical 
findings reported in detail.  The 
neurological examiner should describe all 
neurological symptoms associated with the 
service-connected peripheral neuropathy 
of both lower extremities and describe in 
detail the nature of the symptoms.  The 
examiner should discuss whether the 
peripheral neuropathy of the left and 
right lower extremities more closely 
resembles a mild, moderate or severe 
incomplete paralysis, neuritis or 
neuralgia.  A rationale should be 
provided for all opinions offered.

5.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claims should consider the applicability 
of 38 C.F.R. § 3.310(a) (2006) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



